Case 8:19-mc-00699 Document 1-21 Filed 12/06/19 Page 1 of 2




                Exhibit 16
          Case 8:19-mc-00699 Document 1-21 Filed 12/06/19 Page 2 of 2




OCTOBER                                         2011         2011
                                                             WEEK')
                                                             З(Ufi5                                 ThvrcЛпv   ?7




                    bFPTY0IQ            OCSIKQ               1ЮУ9ФФ1          DECE3ФPЛ
                    и    3 I3 19   І6   и       10 17 и 11   и    14 ?? 19    и    9 3 19 16
                    T    Ь 1э3037       Т       II 1е и      T 1  95 11 29    T    б 23 20 37
                    W   9342120         W       11 1я и      W?   162531      w        7242??!
                    TI  9 15 33 19      T       11 30 37     T)  I    9714    TI       8272210
                    } 3 9 ІбиЮ          Е       141? и       741       829    Е 3      9112370
                    90101724            е   1   IS 15 39     9 5 1    19 26   ѕ э     IO 17 34 JI
                    9 4111915           93      Iб и Ю       9 б 1    10 17   9   4   II   І9   и
